All-Solid-State Lithium Battery and Preparation Method Thereof

Primary Examiner: Gary Harris 		Art Unit: 1727       January 12, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 5-8 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Nogami et al. US 2016/0204466 discloses a preparation method of an all-solid-state lithium battery (see abstract and title) based on borohydride/sulfide two-layer fast ion conductors [0008], comprising the steps of: cold-pressing a borohydride fast ion conductor and a sulfide fast ion conductor into a two-layer electrolyte (see figure 1, [0052]); mixing a cathode active material, a sulfide fast ion conductor, and a conductive agent according to a ratio to prepare a cathode of the all-solid-state lithium battery [0052], and cold- pressing the cathode onto a side [0100] (see figure 1).
However, Nogami would not provide specify obtaining the all-solid-state lithium battery as outlined in steps 1-3 as required in Claims 5-8 and Nogami would teach away from utilizing rare earth materials such as nickel and cobalt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727